Citation Nr: 0942635	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-30 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
basic legal eligibility for Department of Veterans Affairs 
(VA) death benefits for the child of the Veteran's surviving 
spouse, claimed on behalf of the child by the surviving 
spouse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1962 and from August 1963 to August 1980.  He died 
in March 1996.  The appellant is the Veteran's surviving 
spouse.  She has appealed for VA death benefits on behalf of 
her son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The Board notes that, pursuant to her request, the appellant 
was scheduled for a Travel Board hearing at the RO in July 
2009; however, she failed to report for that hearing.  As she 
has not provided cause for her failure to appear or requested 
another hearing, the appellant's hearing request is deemed 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.704(d),(e) (2009).

In a VA Form 646 received in July 2009, the appellant's 
representative raised a claim of clear and unmistakable error 
(CUE) in an RO rating decision dated in December 1997, by 
which the RO denied the appellant's claim for dependency and 
indemnity compensation (DIC).  This matter is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  In January 2005, the RO denied the appellant's claim for 
basic legal eligibility for Department of Veterans Affairs 
(VA) death benefits for her child, claimed on behalf of the 
child by the appellant.  A notice of disagreement was not 
received within one year of notice of the January 2005 RO 
decision.

2.  Evidence received since the January 2005 denial of the 
appellant's claim is new and raises a reasonable possibility 
of substantiating the appellant's claim.
 
3.  The appellant's son was born in October 1992 and is under 
the age of 18.

4.  The appellant and the Veteran were married in October 
1995.

5.  For the period from October 1995 until the Veteran's 
death in March 1996, the appellant's son was a stepchild of 
the Veteran.

6.  The appellant's son is a child of a deceased veteran, in 
the custody of a surviving spouse who does not have basic 
eligibility to receive improved pension or DIC benefits.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision that denied a claim for 
basic legal eligibility for VA death benefits for the 
appellant's son became final.  38 U.S.C.A. § 7105 (West 
2002).    

2.  Evidence received since the January 2005 RO decision that 
denied the appellant's claim for basic legal eligibility for 
VA death benefits for the appellant's son, which was the last 
final denial with respect to this issue, is new and material; 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for basic legal eligibility for VA death 
benefits for the appellant's son, as a surviving child of the 
Veteran, are met.  38 U.S.C.A. §§ 1311, 1312, 1313, 1541, 
1542 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.5, 3.24, 
3.50, 3.57 (2009); Brown v. Gardner, 513 U.S. 115, 118, 115 
S.Ct. 552, 130 L.Ed.2d 462 (1994); Allen v. Brown, 7 Vet. 
App. 439, 446 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  First, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  As discussed in 
detail below, sufficient evidence is of record to grant the 
matter on appeal.  Therefore, no further notice or 
development is needed with respect to this matter.

Claim Reopened

The appellant's claim for basic legal eligibility for VA 
death pension and DIC on behalf of her son was previously 
denied by an RO letter decision dated in January 2005.  The 
appellant was thereby notified of the decision and her 
appellate rights.  A notice of disagreement was not received 
within one year of notice of the decision.  Thus, the January 
2005 denial of the claim became final, but may be reopened if 
new and material evidence is received.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. 
§ 3.156.    

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Evidence newly received since the prior final denial in 
January 2005 includes a copy of the Veteran's November 1995 
designation of beneficiary of the appellant and her son for 
VA life insurance purposes; a United States Uniformed Service 
identification card indicating the Veteran had sponsored the 
appellant's son for purposes of identification and 
privileges; and a DD Form 1172 completed in November 1995 and 
including the Veteran's signature, indicating the appellant's 
son to be a dependent of the Veteran.  As will be discussed 
at length below, the relationships and custodies evidenced by 
these new materials have raised a reasonable possibility of 
substantiating the appellant's claim, particularly when 
viewed in the context of a well-reasoned and persuasive April 
2007 VA San Francisco Regional Counsel legal opinion 
associated with the claims file.  As such, the Board finds 
that new and material evidence has been received and the 
claim is reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).    

Law and Regulations

This is a matter that turns on legal interpretations of the 
VA regulations relevant to marriage, surviving spouses, 
children, and VA death pension and dependency and 
compensation benefits, as applied to facts which are not 
materially in dispute.  As such, the relevant authorizing 
statutes and regulations at issue are set forth in pertinent 
part directly below, and will be discussed as applied the 
undisputed facts of this case in the Factual Analysis section 
of this decision.  

Authorizing Statute - Dependency and Indemnity Compensation 
for Children

Whenever there is no surviving spouse of a deceased veteran 
entitled to dependency and indemnity compensation, dependency 
and indemnity compensation shall be paid in equal shares to 
the children of the deceased veteran at the following monthly 
rates: [rates specified].  See 38 U.S.C.A. § 1313(a) 
(Dependency and Indemnity Compensation to children) (West 
2002 & Supp. 2009).

Authorizing Statute-Death Pension for Children

The secretary shall pay to each child (1) who is the child of 
a deceased veteran of a period of war who met the service 
requirements prescribed . . . or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, and (2) who is not in 
the custody of a surviving spouse eligible for pension under 
section 1541 of this title [i.e., 38 U.S.C.A. § 1541, 
providing for pension for certain surviving spouses of 
Veterans of a period of war] pension at the annual rate of 
[rates specified].  See 38 U.S.C.A. § 1542 (Children of 
veterans of a period of war) (West 2002 & Supp. 2009).

Regulations

38 C.F.R. § 3.5 (Dependency and Indemnity Compensation) 
(2009) provides in pertinent part as follows:

(a) Dependency and indemnity compensation. This term means a 
monthly payment made by the Department of Veterans Affairs to 
a surviving spouse, child, or parent: (1) Because of a 
service-connected death occurring after December 31, 1956, or 
(2) Pursuant to the election of a surviving spouse, child, or 
parent, in the case of such a death occurring before January 
1, 1957.  (Authority: 38 U.S.C. § 101 (14))

(b) Entitlement.  Basic entitlement for a surviving spouse, 
child or children, and parent or parents of a veteran exists, 
if: (1) Death occurred on or after January 1, 1957, except in 
the situation specified in Sec. 3.4(c)(2); or (2) Death 
occurred prior to January 1, 1957, and the claimant was  
receiving or eligible to receive death compensation on 
December 31, 1956  (or, as to a parent, would have been 
eligible except for income), under laws in effect on that 
date or who subsequently becomes eligible by reason of a 
death which occurred prior to January 1, 1957; or (3) Death 
occurred on or after May 1, 1957, and before January 1,  
1972, and the claimant had been ineligible to receive 
dependency and indemnity compensation because of the 
exception in subparagraph (1) of this paragraph.  In such 
case dependency and indemnity compensation is payable upon 
election.  (38 U.S.C. 1310, 1316, 1317, Public Law 92-197, 85 
Stat. 660.)

38 C.F.R. § 3.24 (Improved pension rates--Surviving children) 
(2009) provides, in pertinent part, as follows:

(a) General.  The provisions of this section apply to 
children of a deceased veteran not in the custody of a 
surviving spouse who has basic eligibility to receive 
improved pension.  Children in custody of a surviving spouse 
who has basic eligibility to receive improved pension do not 
have separate entitlement.  Basic eligibility to receive 
improved pension means that the surviving spouse is in 
receipt of improved pension or could become entitled to 
receive improved pension except for the amount of the 
surviving spouse's countable annual income or the size of the 
surviving spouse's estate (See Sec. 3.274(c)).  Under Sec. 
3.23(d)(5) the countable annual income of a surviving spouse 
includes the countable annual income of each child of the 
veteran in custody of the surviving spouse to the extent the 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of the Department of 
Veterans Affairs to do so would work a hardship on the 
surviving spouse...  

(c) Child in the custody of person legally responsible for 
support-- (1) Single child. Pension shall be paid to a child 
in the custody of a person legally responsible for the 
child's support at an annual rate equal to the difference 
between the rate for a surviving spouse and one child under 
Sec. 3.23(a)(5), and the sum of the annual income of such 
child and the annual income of such person or, the maximum 
annual pension rate under paragraph (b) of this section, 
whichever is less...  

38 C.F.R. § 3.50 (Spouse and surviving spouse) (2009) 
provides in pertinent part as follows:

(a) Spouse. ``Spouse'' means a person of the opposite sex 
whose marriage to the veteran meets the requirements of Sec. 
3.1(j). (b) Surviving spouse. Except as provided in Sec. 
3.52, ``surviving  spouse'' means a person of the opposite 
sex
whose marriage to the veteran meets the requirements of Sec. 
3.1(j) and  who was the spouse of the veteran at the time of 
the veteran's death  and: (1) Who lived with the veteran 
continuously from the date of  marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) Except as provided in Sec. 
3.55, has not remarried or has not  since the death of the 
veteran and after September 19, 1962, lived with  another 
person of the opposite sex and held himself or herself out  
openly to the public to be the spouse of such other person.

38 C.F.R. § 3.1(j) (2009), as referenced in 38 C.F.R. § 3.50, 
directly above, provides that a marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.


38 C.F.R. § 3.54 (Marriage dates) (2009) provides in 
pertinent part as follows:  

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation if the marriage to the 
veteran occurred before or during his or her service or, if 
married to him or her after his or her separation from 
service, before the applicable date stated in his section. 

(a) Pension.  Death pension may be paid to a surviving spouse 
who was married to the veteran: (1) One year or more prior to 
the veteran's death, or (2) For any period of time if a child 
was born of the marriage, or was born to them before the 
marriage, or (3) Prior to the applicable delimiting dates, as 
follows: (i) Civil War--June 27, 1905. (ii) Indian wars--
March 4, 1917. (iii) Spanish-American War--January 1, 1938. 
(iv) Mexican border period and World War I--December 14, 
1944. (v) World War II--January 1, 1957. (vi) Korean 
conflict--February 1, 1965. (vii) Vietnam era--May 8, 1985. 
(viii) Persian Gulf War--January 1, 2001. (Authority: 38 
U.S.C. 532(d), 534(c), 536(c), 541(e), 541(f)) 

(b) Compensation.  Death compensation may be paid to a 
surviving spouse who, with respect to date of marriage, could 
have qualified as a surviving spouse for death compensation 
under any law administered by the Department of Veterans 
Affairs in effect on December 31, 1957, or who was married to 
the veteran: (1) Before the expiration of 15 years after 
termination of the period of service in which the injury or 
disease which caused the veteran's death was incurred or 
aggravated, or (2) One year or more, or (3) For any period of 
time if a child was born of the marriage, or was born to them 
before the marriage. (Authority: 38 U.S.C. § 1102.) 

(c) Dependency and indemnity compensation. Dependency and 
indemnity compensation payable under 38 U.S.C. 1310(a) may be 
paid to the surviving spouse of a veteran who died on or 
after January 1, 1957, who was married to the veteran: (1) 
Before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the veteran was incurred or aggravated, or (2) 
For 1 year or more, or (3) For any period of time if a child 
was born of the marriage, or was born to them before the 
marriage. (Authority: 38 U.S.C. § 1304)... 

38 C.F.R. § 3.57 (Child) (2009) provides as follows:

(a) General. (1) Except as provided in paragraphs (a)(2) and 
(3) of  this section, the term child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an  
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an educational 
institution approved by the Department of Veterans Affairs...  
(Authority: 38 U.S.C.A. § 101(4)(A), 104(a))

(b) Stepchild.  The term means a legitimate or an 
illegitimate child of the veteran's spouse.  A child of a 
surviving spouse whose marriage to the veteran is deemed 
valid under the provisions of Sec. 3.52, and who otherwise 
meets the requirements of this section is included.  
(Authority: 38 U.S.C. § 101(4))...

(d) Definition of child custody.  The provisions of this 
paragraph  are for the purpose of determining entitlement to 
improved pension under Sec. 3.23 and 3.24. (1) Custody of a 
child shall be considered to rest with a veteran,  surviving 
spouse of a veteran or person legally responsible for the 
child's support if that person has the legal right to 
exercise parental control and responsibility for the welfare 
and care of the child. A child of the veteran residing with 
the veteran, surviving spouse of the  veteran who is the 
child's natural or adoptive parent, or person legally  
responsible for the child's support shall be presumed to be 
in the  custody of that individual. Where the veteran, 
surviving spouse, or person legally responsible for the 
child's support has not been divested  of legal custody, but 
the child is not residing with that individual, the child 
shall be considered in the custody of the individual for  
purposes of Department of Veterans Affairs benefits.  (2) The 
term person legally responsible for the child's support  
means a person who is under a legally imposed obligation 
(e.g., by  statute or court order) to provide for the child's 
support, as well as a  natural or adoptive parent who has not 
been divested of legal custody.  If the child's natural or 
adoptive parent has remarried, the stepparent may also be 
considered a person legally responsible for the child's 
support.  A child shall be considered in the joint custody of 
his or her stepparent and natural or adoptive parent so long 
as the natural or adoptive parent and the stepparent are not 
estranged and residing apart, and the natural or adoptive 
parent has not been divested of legal  custody.  When a child 
is in such joint custody the combined income of  the natural 
or adoptive parent and the stepparent shall be included as  
income of the person legally responsible for support under 
Sec. 3.24(c).  (3) A person having custody of a child prior 
to the time the child  attains age 18 shall be considered to 
retain custody of the child for periods on and after the 
child's 18th birthday, unless the person is  divested of 
legal custody.  This applies without regard to when a child 
reaches the age of majority under applicable State law.  This 
also  applies without regard to whether the child was 
entitled to pension prior to age 18, or whether increased 
pension was payable to a veteran or surviving spouse on 
behalf of the child prior to the child's 18th  birthday. If 
the child's custodian dies after the child has attained age  
18, the child shall be considered to be in custody of a 
successor custodian provided the successor custodian has the 
right to exercise parental control and responsibility for the 
welfare and care of the child.  (Authority: 38 U.S.C. §§ 501, 
1521(c), 1541(c))

Factual Analysis 

As noted above, the Veteran served on active duty from 
September 1959 to September 1962, and from August 1963 to 
August 1980.  The Veteran and the appellant married in 
October 1995, and the Veteran died in March 1996.  The 
appellant has appealed for VA death benefits on behalf of her 
son.  There is no dispute that the Veteran had wartime 
service or that the appellant and the Veteran were married 
from October 1995 until the time of the Veteran's death and 
had joint custody of the appellant's son.  There is also no 
dispute that the appellant's son is currently in the custody 
of the appellant.

As set forth in detail above, 38 C.F.R. § 3.54 (marriage 
dates) provides that death pension or DIC may be paid to a 
surviving spouse who was married to the veteran: (1) One year 
or more prior to the veteran's death, or (2) For any period 
of time if a child was born of the marriage, or was born to 
them before the marriage, or (3) were married prior certain 
applicable delimiting dates not met in this case. 

Consistent with these regulations, the RO has found that the 
appellant is not entitled to VA death pension or dependency 
and indemnity compensation benefits because she had not been 
married to the Veteran for a period of at least on year prior 
to the Veteran's death.  The appellant concedes that she was 
not married to the Veteran for a period of one year prior to 
the time of his death.  (See VA Form 9 received in October 
2008.)  Consequently, in September 2007, she withdrew her 
appeal for entitlement to death benefits on her own behalf as 
the Veteran's surviving spouse.  (See Report of Contact dated 
in August 2007 and Withdrawal Form received in September 
2007.)  

In sum, the appellant, who was married to the Veteran at the 
time of his death, concedes that she is not entitled to VA 
death benefits because she was not married to the Veteran for 
one year or more at the time of the Veteran's death; but she 
still seeks, on behalf of her child, separate basic legal 
eligibility of her child for VA death benefits.

In its formal determinations in this matter, the RO has 
reasoned that the appellant is not a surviving spouse of the 
Veteran on the basis that she had not been married to the 
Veteran for a period of one year at the time of his death.  
The Board can find no law or regulation to this effect.  The 
appellant has conceded she is not entitled to pension or DIC 
benefits because she was not married to the Veteran for a 
period of one year, in accord with the plain language of 38 
C.F.R. § 3.54(a) and 38 C.F.R. § 3.54(b), respectively.  
However, in the Board's view, there is nothing in the 
definition of surviving spouse set forth at 38 C.F.R. § 3.50, 
or the requirements for marriage set forth at 38 C.F.R. 
3.1(j), that excludes the appellant from being a surviving 
spouse pursuant to VA laws and regulations.  

Further, the RO has found that the appellant's child was not 
a stepchild (and therefore, by regulation, a child) of the 
Veteran, for the reason that the appellant was not married to 
the Veteran for a period of one year prior to the Veteran's 
death.  Again, the Board can find no VA law or regulation to 
support this interpretation of the law.  There is nothing in 
the definition of stepchild as set forth at 38 C.F.R. 
§ 3.57(b) that excludes the appellant's child from being a 
stepchild under VA laws and regulations.  The term stepchild 
under 38 C.F.R. § 3.57(b) means a legitimate or an 
illegitimate child of the veteran's spouse, and specifically 
provides that where, as here, a child of a surviving spouse 
whose marriage to the veteran is deemed valid under the 
provisions 38 C.F.R. § 3.52 is included.  There is no mention 
in the regulations defining child, step-child, surviving 
spouse, or marriage, of a requirement that a marriage have 
existed for one year before a child of a Veteran's surviving 
spouse may be considered a stepchild of the Veteran.

The Board notes that as to the status of the appellant as the 
Veteran's surviving spouse, and her child as the Veteran's 
surviving stepchild, there is of record an April 2007 legal 
opinion of the VA San Francisco Regional Counsel that is in 
agreement with the Board's interpretation as described above, 
and is at odds with the RO's interpretation. 

Based on the April 2007 VA San Francisco Regional Counsel 
legal opinion described above, the RO in August 2007 issued a 
deferred rating decision that states in part that "[b]ased 
on the most current legal counsel opinion which recognizes a 
surviving stepchild even if marriage of mother to veteran is 
less than a year, we can grant death benefits to [the 
appellant's child.]  In this case, we can pay him death 
pension benefits since veteran had wartime service.  Please 
review case and send development for income, if deemed 
necessary."  In response to the August 2007 RO letter sent 
to the appellant as requested by the August 2007 deferred 
rating decision, the RO received an Improved Pension 
Eligibility Verification Report (Child or Children) from the 
appellant in September 2007; yet, without further 
explanation, the December 2007 RO decision letter on appeal 
in this matter flatly states of the appellant's child that 
"[h]is relationship with the veteran as a stepchild was not 
established."

As noted above, as the appellant has conceded that because 
she was not married to the Veteran for a period of one year 
or more, she is not entitled to VA pension or DIC benefits.  
Her child is in her custody and is under the age of 18.  
Consequently, her child is the Veteran's stepson, and 
therefore the Veteran's surviving child for VA death benefits 
purposes, and is a child of a deceased veteran not in the 
custody of a surviving spouse who has basic eligibility to 
receive improved pension.  See 
38 C.F.R. § 3.24.  The appellant's child therefore has 
separate entitlement, apart from the appellant-surviving 
spouse, to basic eligibility to received improved pension.  
This interpretation of 38 C.F.R. § 3.24(a) is made clear by 
the next sentence of the regulation, which provides in 
contrast that children in custody of a surviving spouse who 
has basic eligibility to receive improved pension do not have 
separate entitlement.  See 38 C.F.R. § 3.24(a) (the language 
of which is set forth in full in the Laws and Regulations 
section of this decision, above).

Providing statutory authorization for the Board's 
interpretation of the foregoing regulations in favor of 
separate basic legal eligibility for VA death pension 
benefits for the appellant's son is 38 U.S.C.A. § 1542(a), 
which provides that '[t]he secretary shall pay to each child 
(1) who is the child of a deceased veteran of a period of war 
who met the service requirements prescribed . . . or who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, and (2) who is not in the custody of a surviving 
spouse eligible for pension under section 1541 of this title 
[i.e., 38 U.S.C.A. § 1541, providing for pension for certain 
surviving spouses of Veterans of a period of war] pension at 
the annual rate of [rates specified].  See 38 U.S.C.A. § 1542 
(Children of veterans of a period of war) (West 2002 & Supp. 
2009) (emphases added).

A similar analysis holds for whether the appellant's child, 
as the Veteran's surviving child for VA regulation purposes, 
has basic eligibility for VA DIC benefits.  As noted above, 
the appellant has conceded that she does not have basic 
eligibility for DIC benefits because she was not married to 
the Veteran for a period of one year or more prior to his 
death.  For reasons set forth at length above, there is 
nothing in the applicable laws or regulations to exclude the 
appellant as the Veteran's surviving spouse, or her child as 
the Veteran's surviving stepchild.  Basic legal eligibility 
for DIC benefits is established for a child of the Veteran 
where, as here, the death occurred on or after January 1, 
1957.  See 38 C.F.R. § 3.5.  Although there is a legal bar to 
DIC benefits for the appellant, as the Veteran's surviving 
spouse, to receiving DIC benefits, for the reason that she 
was married to the Veteran for less than one year prior to 
his death (see 38 C.F.R. § 3.54(b)), there is no similar 
provision to exclude her child from having separate legal 
entitlement.  As such, separate basic legal eligibility to VA 
DIC benefits is established for the appellant's child.

Providing statutory authorization for this interpretation of 
VA regulations in favor of basic legal eligibility for DIC 
for the appellant's son is 38 U.S.C.A. § 1313(a), which 
provides that "[w]henever there is no surviving spouse of a 
deceased veteran entitled to dependency and indemnity 
compensation, dependency and indemnity compensation shall be 
paid in equal shares to the children of the deceased veteran 
at the following monthly rates: [rates specified]."  See 38 
U.S.C.A. § 1313(a) (West 2002 & Supp. 2009) (emphases added).

For these reasons, the Board finds that the requirements for 
basic eligibility for VA death benefits for the appellant's 
child have been met.  The Board acknowledges that the 
interpretation and inter-relations of the relevant laws and 
regulations are complex and perhaps susceptible to differing 
interpretations; however, based on its review of the relevant 
laws and regulations, it is the view of the undersigned that 
the above analysis and interpretation is most consistent with 
both the precise meanings and the spirit of the applicable 
laws and regulations.  The Board further notes that the April 
2007 VA Regional Counsel opinion is consistent with the 
Board's decision in this matter, and is not consistent with 
the RO's interpretation of the laws and regulations in the 
rating decision on appeal.  Further, to the extent there is 
an interpretive ambiguity (though the Board did not perceive 
one) in this matter, one guiding principle established by the 
U.S. Supreme Court and the Court of Appeals for Veterans 
Claims is that for purposes of VA laws and regulations 
interpretive doubt is to be construed in favor of the 
claimant.  See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 
552, 130 L.Ed.2d 462 (1994); Allen v. Brown, 7 Vet. App. 439, 
446 (1995) (en banc).



Basic legal eligibility for VA death benefits for the 
appellant's son having been established, the matters of 
whether the appellant's child meets the additional specific 
requirements for the monetary award of VA pension or DIC 
benefits is a matter for RO development and adjudication in 
the first instance.


ORDER

The appellant's claim is reopened and basic legal eligibility 
of the appellant's son for VA death benefits, as the 
surviving child of the Veteran, is established; the appeal is 
granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


